Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This is in response to Applicant’s election filed 5/10/21.
Applicant’s election of Group I, claims 1-15, in the reply filed on 5/10/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-11, 14, 15 and 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Webster et al 9,178,100.
	Webster et al disclose a diode comprising a first doped structure (402) comprising a first doped region having a first type of conductivity (N-type or P-type) forming at least part of an .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 6, 7, 12, 13, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webster et al 9,178,100.
With respect to claims 6, 7, 12, 13, 21 and 22, although Webster et al lack a clear inclusion of connections between the contact structures and a first voltage or a regulated voltage as claimed, selecting particular voltage connections of diode contact structures in order to provide desired control to the operation of the diode would have been obvious to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Webster et al accordingly in order to provide more control to the operation of the diode.  The further inclusion of performances of the second PN junction of the diode as claimed would have also been obvious to one of ordinary skill in the art for similar reasons set forth above.


    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUE TAN LE whose telephone number is (571)272-2438.  The examiner can normally be reached on TUES-THURS 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUE TAN LE/Primary Examiner, Art Unit 2878